In re Disciplinary Board La.St.Bar; — Others); Applying for Petition for Consent Discipline and Disability.
DISCIPLINARY PROCEEDING
PER CURIAM.
After review of Daniel P. Parker’s petition for consent discipline and disability, Disciplinary Counsel’s concurrence, and the recommendation of the Disciplinary Board, the Court adopts the Disciplinary Board’s recommendations.
It Is Ordered that Daniel P. Parker be placed on disability inactive status under the provisions of Rule XIX, § 22 C.
It Is Further Ordered that Daniel P. Parker’s placement on disability inactive status be suspended and he is placed on probation for two years. Upon successful completion of the conditions of the probation agreement, he may petition for active status in accordance with Rule XIX, § 22 E.
It Is Further Ordered that Daniel P. Parker be and he is hereby reprimanded for his conduct which resulted in his criminal conviction for failure to file Federal Income Tax returns, and let the reprimand be served and published as provided by Rule XIX § 10A(4).
All costs of this proceeding are assessed to Daniel P. Parker.